OPINION
This is an appeal from a judgment and from an order denying appellant's motion for new trial. The cause is now before us upon respondents' notice of motion *Page 76 
and motion to dismiss said appeals, upon the following grounds:
(1) That no appeal from said judgment was perfected within the time required by law.
(2) That no transcript of the record on appeal from said judgment was filed within thirty days after the service of the notice of appeal, or at all.
(3) That no bill of exceptions has been filed or served in said cause, and that the time for filing and serving such bill of exceptions as required by law has expired.
(4) That no transcript of the record of appeal from the order overruling appellants' motion for new trial has been filed within thirty days after the appeal was perfected, or at all.
(5) That no bill of exceptions has been served in said cause, and that the time for filing and serving such bill of exceptions has expired.
The motion came on for hearing at the time and place specified in the notice of motion duly served on appellants. Appellants did not appear in response to the notice, and, on ex parte hearing, the motion, supported by the affidavits attached to and made a part of the notice of motion, was submitted for a ruling.
Upon consideration of the supporting affidavits, we are of the opinion that the motion to dismiss the appeals upon all of the grounds stated in the motion must be sustained.
It is so ordered. *Page 77